Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11, 12, 26, 27, 35, 36, and 37 (now canceled) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species I, II, and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 18, 2019.
Claims pending within the application are 1, 2, 6, 7, 8, 14-16, 18, 20, 21, 23, and 31. The examiner inadvertently left out the claim number 8 in the previous non-final office action mailed on October 27, 2020 however, the limitations for claim 8 were addressed within the previous non-final office action mailed October 27, 2020 as shown on page 8 .

Claim Objections
Claim 31 objected to because of the following informalities:  “the said upper edge” in line 18 should be –the upper edge--  or –said upper edge-- .  Appropriate correction is required.

Claim 31 objected to because of the following informalities:  “the said screen device” in line 20 should be –the screen device--  or –said screen device-- .  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 recites "a respective clip" and "a pair of said clip members." The claims later refer to "said clip member" when describing said clip member being configurable to, in use, embrace the said upper edge of said screen device. The claims could reasonably be construed as referring to a respective clip or the pair of said clip member when reciting "said clip member”.  Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claims 31 recites "a respective resilient coupling member." The claims later refer to "a pair of said resilient coupling members” when describing each being for coupling a corresponding respective said clip member to a corresponding respective said hooked member. The claims could reasonably be construed as referring to the respective resilient coupler member or the pair of said resilient coupler members when reciting "each”.  Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomes 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 6, 7, 8, 14-16, 18, 20, 21, 23, and 31 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Rabin 9,888,780 in view of Wobben 7,699,273. Rabin discloses a mounting configured to hang from a laterally extending edge of an object that has an upwardly extending surface and to support a portable screen device in an attitude for hands-free viewing; the mounting comprising a hooked member, wherein the hooked member is, when in use supporting the device, hooked member having a spine provided with first and second hook portions, each hook portion comprising an open end and a closed end bounded by inner and outer, mutually opposed side members of the hook portion, and the first and second hook portions being arranged on opposite sides of the spine to face in mutually opposed directions, such that in use the second hook portions engage the screen device, the mounting being further provided with means for additionally engaging the screen device during use to restrain or hold the screen device against relative movement between the screen device and the mounting, wherein the means for additionally engaging the screen device comprises a clip member, each clip member being configured to, in use, embrace an upper edge of the screen device, and a resilient couplings member, each said coupling member a respective said clip member to a respective said hooked member, and wherein each respective said clip, and corresponding respective said hooked member to which the corresponding respective said clip member is coupled are each provided with respective attachment point for attaching thereto the corresponding respective said resilient coupling member; a mounting according to claim 1, wherein, in 
 
[AltContent: arrow][AltContent: textbox (side member of another member)][AltContent: arrow][AltContent: textbox (side member of another hook member )][AltContent: arrow][AltContent: textbox (spine)][AltContent: arrow][AltContent: textbox (side member of hook portion)][AltContent: arrow][AltContent: textbox (side member of hook portion)][AltContent: arrow][AltContent: textbox (closed end of one hook portion)]
    PNG
    media_image1.png
    402
    783
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: arrow][AltContent: textbox (            narrow hook portion                    broad hook portion       plurality of detents(120c,120e))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (spine)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (clip member
resilient coupling means)]
    PNG
    media_image1.png
    402
    783
    media_image1.png
    Greyscale


[AltContent: textbox (strut\underside    1st acute angle    2nd acute angle)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    460
    783
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (attachment points)]
    PNG
    media_image3.png
    568
    848
    media_image3.png
    Greyscale

Rabin discloses all of the limitations of the claimed invention except for the pair of hook members and the hook members being substantially identical which would include a pair of resilient coupling members and a pair of clip members. Wobben teaches that it is known to have a pair of hook members (10).
                                         
    PNG
    media_image4.png
    303
    404
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art found within the references and the knowledge generally available before the effective filing date of the claimed In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), since Wobben teaches that it is known to modify from using one member to using a pair of members which would allow the device to support larger screens in a vertical or a horizontal orientation and such a modification would allow the user to support multiple cups for a user.

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments 
Applicant respectfully disagrees with this rationale and conclusion, for several reasons: 
(i) The Examiner has failed to take into account that there are in fact many more constructional differences between Rabin's embodiment devices (especially those shown in the Figs. 19B, 18C and 19A of US 9,888,780 which the Examiner cites) and Applicant's mounting as now more clearly defined in the new claim 1 (the former 35 USC §112 objections having been overcome). In fact, not only do Rabin's devices not disclose Applicant's pair of hooked members and the fact that the pair thereof are constructed substantially identically (as is inherent within their definition within claim 1), but additionally in Applicant's claimed mounting there are also a pair of clip members (as compared with only one thereof (i.e. hook 302) in the cited Rabin Figs.), a pair of resilient coupling members (as compared with only one thereof (i.e. elastic band 308) in the cited Rabin Figs.), and in each hooked member each of the first and second hook portions either side of the "spine" comprises an open end and a closed end bounded by inner and outer, mutually opposed, side members of that hook portion. 

The specification teaches in regards to the non-elected species Figures 1A-1D, 2A-4A that the first and second hook portions either side of the "spine" comprises an open end and a closed end bounded by inner and outer, mutually opposed, side members of that hook portion. Figures 5A-5C drawn to the elected species do not disclose or teach the inner and outer mutually opposed side members, the spine, and the resilient coupling members. The specification in regards to Figures 5A-5C does not appear to d second hook portions either side of the "spine" comprises an open end and closed end bounded by inner and outer mutually opposed side members but, only discloses one hook portion on one side of the spine comprising an open end and a closed end bounded by an inner and outer mutually opposed side members and the another hook portion on the other side of the spine 515 comprising an open end and a closed end bound by the spine (515) and a single side member 514. Therefore, Rabin clearly discloses the first and second hook portions either side of the "spine" comprises an open end and a closed end bounded by inner and outer, mutually opposed, side members of that hook portion as best understood and disclosed by the applicant’s specification, meeting the applicant’s claimed invention. Rabin invention is equivalent to the applicant’s invention as disclosed within the specification for the elected species drawn to figure 5A-5C. 

In response to applicant's argument that,
Applicant respectfully disagrees with this rationale and conclusion, for several reasons: 
(i) The Examiner has failed to take into account that there are in fact many more constructional differences between Rabin's embodiment devices (especially those shown in the Figs. 19B, 18C and 19A of US 9,888,780 which the Examiner cites) and Applicant's mounting as now more clearly defined in the new claim 1 (the former 35 USC §112 objections having been overcome). In fact, not only do Rabin's devices not disclose Applicant's pair of hooked members and the fact that the pair thereof are constructed substantially identically (as is inherent within their definition within claim 1), but additionally in Applicant's claimed mounting there are also a pair of clip members (as compared with only one thereof (i.e. hook 302) in the cited Rabin Figs.), a pair of resilient coupling members (as compared with only one thereof (i.e. elastic band 308) in the cited Rabin Figs.), and in each hooked member each of the first and second hook portions either side of the "spine" comprises an open end and a closed end bounded by inner and outer, mutually opposed, side members of that hook portion. 
All these highlighted and underlined features are missing in the cited Rabin embodiments. Therefore, the constructional differences between the cited Rabin embodiments and Applicant's claimed mounting are far more numerous and structurally and functionally significant than the Examiner has recognized and given it credit for. 

the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art as found within the references and the knowledge generally available before the effective filing date of the claimed invention to duplicate the hook member, hook portions, clip members, and resilient coupling members of Rabin as taught by Wobben since duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), since Wobben teaches that it is known to modify from using one member to using a pair of members which would allow .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631